UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4047



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


SUNHYE BAE, a/k/a Sue Y. Bae, a/k/a Mrs. Kim, a/k/a Sunyong Bae,

                Defendant - Appellant.


                             No. 08-4048



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JI WON KIM, a/k/a Raymond Kim, a/k/a Ji W. Kim,

                Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cr-00512-GBL-1; 1:06-cr-00512-GBL-2)


Submitted:   June 18, 2008                 Decided:   August 5, 2008


Before NIEMEYER and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Marvin D. Miller, Heather Golias, LAW OFFICES OF MARVIN D. MILLER,
Alexandria, Virginia; Joseph J. McCarthy, DELANEY, MCCARTHY &
COLTON, P.C., Alexandria Virginia, for Appellants.           Chuck
Rosenberg, United States Attorney, G. Derek Andreson, Michael E.
Rich, Assistant United States Attorneys, Shana Wallace, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          These appeals arise out of Ji Won Kim’s conviction after

a guilty plea and 120-month sentence for bank fraud, in violation

of 18 U.S.C. § 1344 (2000), and Sunhye Bae’s conviction after a

guilty plea and 100-month sentence for interstate transportation of

stolen property, in violation of 18 U.S.C. § 2314 (2000).            Counsel

for Appellants filed a consolidated brief in which they essentially

challenge the reasonableness of their sentences and ask this court

to remand for resentencing.           The Government asserts that the

appeals   are    barred   by   the    appellate     waivers   contained    in

Appellants’ respective plea agreements.              For the reasons that

follow, we dismiss the appeals.

          Kim’s sole challenge on appeal is that the Government

breached his plea agreement when it introduced his polygraph

examination     results   to   establish     that   he   breached   his   plea

agreement, thereby convincing the district court to deprive him of

credit for acceptance of responsibility and increase his Guidelines

range for obstruction of justice.            Because there was nothing in

Kim’s plea agreement that prevented the Government from presenting

his polygraph examination failure at sentencing, the Government did

not breach his plea agreement. Accordingly, Kim’s appeal is barred

by the appellate waiver contained in his plea agreement.                  See

United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).




                                     - 3 -
           Bae also asserts only that her departure sentence is

unreasonable because, according to Bae, the district court abused

its discretion when it departed upward due to Bae’s inability to

secure the return of money she secreted in South Korea.           We agree

with the Government that Bae’s appeal is barred by her appellate

waiver.   See id.    Although Bae summarily asserts that her attorney

was ineffective because he failed to preserve her right to appeal

from an upward departure, ineffective assistance of counsel claims

are not generally cognizable on direct appeal unless ineffective

assistance “conclusively appears” on the record.               See United

States v. James, 337 F.3d 387, 391 (4th Cir. 2003).           We find that

it does not “conclusively appear” on the record that counsel was

ineffective for failing to preserve Bae’s right to appeal from an

upward departure at sentencing.

           Accordingly, we dismiss the appeals.           We dispense with

oral   argument     because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                 DISMISSED




                                    - 4 -